Citation Nr: 0631514	
Decision Date: 10/10/06    Archive Date: 10/16/06	

DOCKET NO.  04-26 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating for bilateral 
tinnitus, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1962 to April 
1966.

Service connection is in effect for post-traumatic stress 
disorder, rated as 100 percent disabling; bilateral hearing 
loss, rated as 60 percent disabling, and tinnitus, rated as 
10 percent disabling.  The veteran has been determined to be 
entitled to a total compensation rating based on 
unemployability due to the severity of his service-connected 
disabilities from September 6, 2002.  He is also entitled to 
special monthly compensation on account of being in the need 
of the regular aid and attendance of another person.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in St. Louis, Missouri, that denied entitlement to 
separate 10 percent disability ratings for each ear for 
service-connected tinnitus.  Prior to an appellate decision, 
the Secretary of Veterans Affairs imposed a stay at the 
Board on the adjudication of tinnitus claims.  This stay was 
rescinded in July 2006.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260 of VA's Rating Schedule.   


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who is in receipt of a single 10 percent rating 
for bilateral tinnitus under Diagnostic Code 6260 of VA's 
Rating Schedule, and his representative argue that because 
he has tinnitus in each ear, he should be awarded separate 
10 percent ratings for each ear.  

Historically, VA has evaluated tinnitus as a single 
disability, with a maximum rating of 10 percent, whether 
bilateral or not.  However, prior to June 13, 2003, 
Diagnostic Code 6260 did not explicitly state that tinnitus 
could only be assigned a single 10 percent disability 
rating; it simply provided that recurrent tinnitus warrants 
a 10 percent rating.  38 C.F.R. § 4.87, Code 6260 (1999).  
Before 1999, a 10 percent rating was assigned only when 
there was persistent tinnitus as symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. Part 4, Code 6260 
(1998).

In November 2002, VA proposed to revise Code 6260 to "state 
more explicitly" the manner in which tinnitus was to be 
evaluated.  "The intended effect of this action is to 
clarify current standards of VA practice by stating that 
recurrent tinnitus will be assigned only a single 10 percent 
evaluation, whether it is perceived in one ear, both ears, 
or somewhere in the head."  67 Fed. Reg. 59,033 
(November 19, 2002).  In support of its position, VA cited 
to medical studies, and observed that "true" tinnitus, 
defined as "the presumption of sound in the absence of an 
external stimulus," appeared to arise from the brain rather 
than the ears.

VA adopted the proposed amendments effective June 13, 2003.  
Code 6260, which already provided for a rating of 10 percent 
for recurrent tinnitus, was revised to include explanatory 
notes; the second note, pertinent to this appeal, reads:  
"Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2006).  

Additionally, in a precedent opinion the Office of General 
Counsel of VA held that Diagnostic Code 6260 as in effect 
prior to June 13, 2003, likewise "authorized a single 
10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  Separate ratings for tinnitus for each ear may 
not be assigned under Code 6260 or any other diagnostic 
code."  VAOPGCPREC 2-2003 (May 2003).  

Subsequently, however, in 2005, the United States Court of 
Appeals for Veterans Claims (Court) found that the pre-June 
2003 versions of Code 6260, when considered in conjunction 
with 38 C.F.R. § 4.25(b) require that bilateral tinnitus be 
rated separately for each ear.  Smith v. Nicholson, 19 Vet. 
App. 63 (2005).  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), and stayed adjudication of claims on appeal 
affected by this decision, e.g., claims for increased 
ratings for tinnitus filed before June 13, 2003.  

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, finding that 38 C.F.R. § 4.25(b) and Code 
6260 were ambiguous as to the question of whether tinnitus 
in each ear can be a separate disability, and, thus, VA was 
entitled to apply its own construction.  Smith v. Nicholson, 
451 F. 3d 1344 (Fed. Cir. 2006).  The Federal Circuit held 
that VA's interpretation was neither clearly erroneous nor 
inconsistent with the regulations, and, thus, the Court 
erred in not referring to VA's reasonable interpretation of 
its own regulations.  Id., at 12-13.  

As applied to the current appeal, the effect of the actions 
described above is to prohibit the assignment of separate 
10 percent ratings for tinnitus in each ear under Code 6260, 
as in effect both before and as of June 13, 2003.  VA's 
longstanding interpretation of the regulations to allow a 
maximum rating of 10 percent for tinnitus was upheld by 
judicial precedent, and the revised regulation effective 
June 13, 2003, expressly requires that tinnitus be evaluated 
as a single disability, whether bilateral or unilateral.  
Thus, separate 10 percent ratings for tinnitus in each ear 
are precluded, under the old and new version of the 
regulation, and neither version is more favorable than the 
other.  Under these circumstances, the disposition of this 
claim is based on the law, and not the facts of the case, 
and the claim must be denied based on the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of 
its duties to notify and assist claimants.  However, the 
facts are not in dispute, and where, as in this case, the 
decision rests on the interpretation of the law, the VCAA is 
not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Similarly, compliance with the VCAA is not required 
if no reasonable possibility exists that any notice or 
assistance would aid the appellant in such a claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  
Therefore, any deficiencies in the VCAA notice or assistance 
are rendered moot. 


ORDER

A disability rating in excess of 10 percent for bilateral 
tinnitus is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


